Farias Enterprises




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2014

                                      No. 04-14-00016-CV

                                         John F. DAVIS,
                                            Appellant

                                                v.

                                FARIAS ENTERPRISES LTD.,
                                         Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2010CVT001822 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

                                         ORDER
        On February 18, 2014, the Webb County district clerk notified this court that Appellant
has failed to pay the clerk’s fee for preparing the record and Appellant is not entitled to a free
clerk’s record. On February 20, 2014, we ordered Appellant to provide written proof to this
court not later than March 3, 2014, that (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s
fee. See TEX. R. APP. P. 37.3(b).
        On February 26, 2014, the district clerk filed the clerk’s record. Our February 20, 2014
clerk’s record order is satisfied. Appellant’s brief is due on March 28, 2014. See id. R. 38.6(a).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court